DETAILED ACTION
Claims 1-12 are pending in this application.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Oath/Declaration
The applicant’s oath/declaration has been reviewed by the examiner and is found to conform to the requirements prescribed in 37 C.F.R. 1.63.
Priority
As required by M.P.E.P. 201.14(c), acknowledgement is made of applicant’s claim for priority based on applications filed on 01/19/2016 (JAPAN 2016-007687).
Drawings
The applicant’s drawings submitted are acceptable for examination purposes. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-12 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Martinez Tarradell et al. (US 2018/0376531 A1) refers as Martinez.
Regarding claim 1, Martinez teaches a User Equipment (UE) comprising:
a controller; and transmission and reception circuitry (mobile device include processor and wireless modem see Martinez: Fig.7), wherein 

perform a communication by use of a control plane Cellular Internet of Things (CIoT) Evolved Packet System (EPS) Optimisation, based on completion of an attach procedure (communicate by use the CIoT-used based on the RRC connection complete message at step 5 to determine whether UE as a low complexity device “After receiving the RRC connection setup complete message with the `CIoT-used` flag from the UE 110, the eNodeB 120 can identify whether the UE 110 is a low complexity device” see Martinez: ¶[0026]; Fig.1 step 5), 
transmit a first control message to a core network during the communication by use of the control plane CIoT EPS Optimisation, the first control message including a flag for indicating that radio bearers establishment is requested (The eNodeB 120 and the UE 110 can be configured for narrowband IoT (NB-IoT). As shown in FIG. 1, the eNodeB 120 can send a system information block type 1 (SIB1) (msg.0) to the UE 110, and the SIB1 can include a `CIoT-Allowed` flag to indicate whether the eNodeB 120 supports the CIoT EPS optimization and Based on the `CIoT-Allowed` flag included in the SIB1, the UE 110 can determine whether a UE access with the CIoT EPS optimization is allowed or not allowed see Martinez: ¶[0026]; Fig.1 step 1), 
receive, from the core network, a second control message as a response to the first control message (receive from the eNodeB 120 a RAR message as response to PRACH message “The eNodeB 120 can send a random access response (RAR) message (msg.2) to the UE 110” see Martinez: ¶[0026]; Fig.1 steps 1-2), and 

the transmission and reception circuitry, in the attach procedure (RRC connection message within an attach procedure see Martinez: ¶[0037]), is configured to:
transmit an ATTACH REQUEST message to the core network (transmit RRC connection request to eNodeB see Martinez: Fig. 1 step 3;¶0026]), 
receive an ATTACH ACCEPT message from the core network (receive an RRC connection setup message from eNodeB 120 see Martinez: Fig.1 step 4; ¶[0026]), and 
transmit an ATTACH COMPLETE message to the core network (transmit RRC connection setup complete message to eNodeB see Martinez: Fig.1 step 5; ¶[0026]), wherein 
the ATTACH REQUEST message includes UE capability information for indicating support of the control plane CIoT EPS Optimisation and information for a request to use the control plane CIoT EPS Optimisation (CIoT-used flags can be inserted into PRACH message, RRC connection request message or RRC connection setup complete message see Martinez: ¶0024]), and 
¶[0027]; ¶[0026]), and
BIRCH, STEWART, KOLASCH & BIRCH, LLPMKM/JCL/matApplication No.: 16/070,767Docket No.: 1152-0473PUS1the controller is configured to receive the network capability information for indicating the support of the control plane CIoT EPS Optimisation to recognize that use of the communication by use of the control plane CIoT EPS Optimisation is accepted (receive flags indication support CIot EPS optimization “The RRC connection setup complete message can include one or more flags to indicate that one or more Evolved Packet System (EPS) CIoT EPS optimizations are supported at the UE 110. For example, the one or more flags contained in the RRC connection setup message can include a user plane (UP) CIoT Evolved Packet System (EPS) optimization flag (up-CIoT-EPS-Optimisation) that indicates whether the UE 110 is permitted to resume a connection with a UP CIoT EPS optimization” see Martinez: ¶[0027]).
Regarding claim 2, Martinez taught the UE according to claim 1 as described hereinabove. Martinez further teaches wherein the second control message includes information on an Evolved Packet System (EPS) bearer (support EPS optimization “The UE 110 can receive the SIB from the eNodeB 120, and based on the flags included in the SIB, the UE 110 can determine a network capability for the CIoT EPS optimizations 
Regarding claim 3, Martinez taught the UE according to claim 1 as described hereinabove. Martinez further teaches wherein the communication by use of the control plane CIoT EPS Optimisation is a communication of user data using a communication path for transmitting and/or receiving a control message, and is performed through the core network, the communication by use of the radio bearers is a communication of user data using a communication path for transmitting and/or receiving the user data (upon receiving the attach request include preferred network behavior to establish communication “the UE can send a NAS attach request to the eNodeB, and the NAS attach request can include a `preferred network behavior` parameter that indicates whether the UE supports and/or prefers a CP CIoT EPS optimization or a UP CIoT EPS optimization. Upon receiving the NAS attach request including the "preferred network behavior" parameter from the UE, the eNodeB can indicate to the UE a chosen mechanism as part of a "supported network behavior" parameter included in a NAS attach accept message” see Martinez: ¶[0032]).
Regarding claim 4, Martinez Alcatel teaches a Mobility Management Entity (MME)  (MME see Martinez: ¶0034]; ¶[0042]) comprising: 
a controller; and transmission and reception circuitry (processor 622 and transceiver 626 see Martinez: Fig. 6; ¶[0042], 
wherein the transmission and reception circuitry is configured to: 
perform a communication by use of a control plane Cellular Internet of Things (CIoT) Evolved Packet System (EPS) Optimisation, based on completion 
in a case that a first control message is received from a User Equipment (UE) during the communication by use of the control plane CIoT EPS Optimisation (receive PRACH message from UE 110 during the connection of SIB1 whether support CIoT EPS optimization see Martinez: Fig.1 step 1; ¶[0026]), transmit, to the UE, a second control message as a response to the first control message (transmit from the eNodeB 120 a RAR message as response to PRACH message “The eNodeB 120 can send a random access response (RAR) message (msg.2) to the UE 110” see Martinez: ¶[0026]; Fig.1 steps 1-2),
the first control message including a flag for indicating that radio bearers establishment is requested (The eNodeB 120 and the UE 110 can be configured for narrowband IoT (NB-IoT). As shown in FIG. 1, the eNodeB 120 can send a system information block type 1 (SIB1) (msg.0) to the UE 110, and the SIB1 can include a `CIoT-Allowed` flag to indicate whether the eNodeB 120 supports the CIoT EPS optimization and Based on the `CIoT-Allowed` flag included in the SIB1, the UE 110 can determine whether a UE access with the CIoT EPS optimization is allowed or not allowed see Martinez: ¶[0026]; Fig.1 step 1), 
the transmission and reception circuitry, in the attach procedure, is configured to:
0026]), 
transmit an ATTACH ACCEPT message to the UE (transmit an RRC connection setup message to UE 110 see Martinez: Fig.1 step 4; ¶[0026]), and 
receive an ATTACH COMPLETE message from the UE (receive RRC connection setup complete message to eNodeB see Martinez: Fig.1 step 5; ¶[0026]), wherein 
the ATTACH REQUEST message includes UE capability information indicating support of the control plane CIoT EPS Optimisation and information for a request to use the control plane CIoT EPS Optimisation (CIoT-used flags can be inserted into PRACH message, RRC connection request message or RRC connection setup complete message see Martinez: ¶0024]), and 
the ATTACH ACCEPT message includes network capability information for indicating support of the control plane CIoT EPS Optimisation (the one or more flags contained in the RRC connection setup message can include a user plane (UP) CIoT Evolved Packet System (EPS) optimization flag (up-CIoT-EPS-Optimisation) that indicates whether the UE 110 is permitted to resume a connection with a UP CIoT EPS optimization see Martinez: ¶[0027]; ¶[0026]), 
the network capability information for indicating the support of the control plane CIoT EPS Optimisation is used by the UE to recognize that use of the communication by use of the control plane CIoT EPS Optimisation is accepted (receive flags indication 
after the second control message is transmitted, the communication by use of the radio bearers is performed (communicate by use the CIoT-used based on the RRC connection complete message at step 5 to determine whether UE as a low complexity device “After receiving the RRC connection setup complete message with the `CIoT-used` flag from the UE 110, the eNodeB 120 can identify whether the UE 110 is a low complexity device” see Martinez: ¶[0026]; Fig.1 step 5).
Regarding claim 5, claim 5 is rejected for the same reason as claim 2 as set forth hereinabove. 
Regarding claim 6, claim 6 is rejected for the same reason as claim 3 as set forth hereinabove. 
Regarding claim 7, claim 7 is rejected for the same reason as claim 1 as set forth hereinabove. 
Regarding claim 8, claim 8 is rejected for the same reason as claim 2 as set forth hereinabove. 
Regarding claim 9, claim 9 is rejected for the same reason as claim 3 as set forth hereinabove. 
Regarding claim 10, claim 10 is rejected for the same reason as claim 1 as set forth hereinabove. 
Regarding claim 11, claim 11 is rejected for the same reason as claim 2 as set forth hereinabove. 
Regarding claim 12, claim 12 is rejected for the same reason as claim 3 as set forth hereinabove. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUANG W LI whose telephone number is (571)270-1897.  The examiner can normally be reached on Monday - Thursday 7AM-5PMET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571) 272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


GUANG W. LI
Primary Examiner
Art Unit 2478


February 19, 2021
/GUANG W LI/Primary Examiner, Art Unit 2478